The offense is manufacturing intoxicating liquor; the punishment confinement in the penitentiary for one year.
Officers, watching a still they were preparing to seize, saw appellant with a bucket in his hand dipping mash out of a barrel and pouring it in the still. There were others at the still. When appellant and his companions were arrested, officers found that the still was running whiskey.
Appellant assigns as error the failure of the court to submit to the jury as requested by him a charge covering the law of circumstantial evidence. We understand that the main fact, that is, the manufacturing of the whiskey by appellant, was shown by direct evidence. An officer saw appellant dipping mash out of a barrel and pouring it in the still. See Arzote v. State,270 S.W. 1017.
The court did not err in refusing to submit to the jury appellant's requested instructions Nos. 4 and 5. Paragraphs 4 and 5 of the court's charge fully cover the affirmative defense of appellant.
We have carefully examined the other matters complained of by appellant and find no error.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.